Citation Nr: 1003229	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition, 
including as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1968, including service in the Republic of Vietnam 
from August 1967 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the above claim.  The 
RO in St. Petersburg, Florida, currently has jurisdiction 
over the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that he has a skin condition as a result 
of exposure to Agent Orange during service.  In support of 
this contention, the Veteran has reported that he has 
received VA treatment for a skin condition since 1990.  

The Veteran's service treatment records are devoid of 
evidence of treatment for a skin condition and no skin 
condition was noted on his September 1968 separation 
examination.    

Post-service, a May 1990 VA treatment record reveals that the 
Veteran sought treatment for a skin condition of the foot and 
that the doctor ruled out tinea pedis.  Additionally, the 
Veteran's private treatment records from the Dr. Henry D. 
Tazelaar, Dr. John K. Laverty, Dr. A. Curtis Nordgren, and 
Dr. Yong W. Rhee, 



indicate that, in April 1995 and May 1995, he was diagnosed 
with and treated for malignant melanoma of the back, 
melanocytic dysplasia, compound nevus, and lipoma of the 
neck.  

In July 2005, the Veteran's private doctor, Dr. Hugo G. 
Juaregui, reported that he had been treating the Veteran for 
the past five years from severe relapsing recurrent 
dermatitis of the inguinocrural areas, bilaterally.  Dr. 
Juaregui also noted that the Veteran had reported that this 
condition began during his service in Vietnam and had been 
recurring since.  Additionally, in an undated note, Dr. 
Juaregui reported that he had been treating the Veteran for 
several years for chronic, recurrent severe dermatitis of the 
inguinocrural areas bilaterally, which he reported had been 
present since service in Vietnam.  Dr. Juaregui stated that 
the Veteran's dermatitis has been extremely resistant to 
treatment and has required several evaluations in the past, 
with no specific etiology identified.  Significantly, 
however, to date, none of Dr. Juaregui's treatment records 
have been associated with the claims file.  On remand, 
efforts should be taken to obtain a complete copy of Dr. 
Juaregui's treatment records.  

Moreover, as noted above, the Veteran has also reported 
receiving treatment for his skin condition at the Providence, 
Rhode Island, VA medical center since 1990; however, to date, 
the only VA treatment record regarding a skin condition that 
have been associated with the claims file is the May 1990 
treatment note.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board 
has no discretion and must remand this claim to obtain the 
Veteran's complete VA treatment records.  

On remand, the Veteran should also be afforded a VA 
examination to determine whether he has a current skin 
condition, and if so, whether such condition is related to, 
or caused by, his military service, including as a result of 
exposure to herbicides in Vietnam.  See 38 U.S.C.A. § 5103A 
(d) (West 2002); McLendon v. Nicholson, 20 



Vet. App. 79 (2006).  The Board notes that the Veteran was 
scheduled for a VA examination in December 2004, but failed 
to report.  In January 2005, the Veteran requested that the 
RO reschedule his VA examination because he had been out of 
town in December 2004; however, the RO declined to reschedule 
the examination.  On several subsequent occasions, the 
Veteran again requested that his VA examination be 
rescheduled and has indicated that he is willing and able to 
attend such an examination.  Because the Board is remanding 
the Veteran's claim in order to obtain additional records, 
the Veteran will be provided with another opportunity to 
undergo a VA examination.  However, the Veteran is hereby 
notified that it is his responsibility to report for any 
scheduled examination and to cooperate in the development of 
the case, as the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a 
complete copy of the Veteran's private 
treatment records from Dr. Hugo G. 
Juaregui regarding a skin condition.  

2.  Obtain a complete copy of the 
Veteran's VA treatment records for a 
skin condition from the Providence, 
Rhode Island, VA medical center, dated 
since 1990; as well as any treatment 
records for a skin condition from the 
Panama City, Florida, VA medical 
center. 

3.  Thereafter, schedule the Veteran 
for an appropriate VA examination of 
his skin.  The claims file and a copy 
of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.




The examiner provide a diagnosis for 
all current skin conditions found to be 
present, including, but not limited to, 
malignant melanoma, melanocytic 
dysplasia, compound nevus, lipoma of 
the neck, dermatitis of the 
inguinocrural areas, tinea pedis, etc.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any currently 
diagnosed skin condition (a) had its 
onset during active service from 
November 1965 to September 1968, or (b) 
is related to any in-service disease, 
event, or injury, including herbicide 
exposure in Vietnam.  In providing this 
opinion, the examiner should 
specifically acknowledge the Veteran's 
reports of continuity of symptomatology 
since service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


